DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 6th, 2021 has been entered.
 
Response to Amendment
Withdrawn Rejections
The 35 U.S.C. 103 rejections of claims 1-17, 19-20 over Shim as the primary reference are withdrawn due to Applicant’s amendment filed on December 6th, 2021.

New Rejections
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 7, 9-12, 14, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shim (US 2016/0077248).

    PNG
    media_image1.png
    638
    748
    media_image1.png
    Greyscale

	Regarding claim 1, Shim teaches a viewer-side polarizing plate (circular polarization layer 540 arranged on the optical film 530 [0180], Fig. 22 shown above) comprising: a polarizing film (linear polarization layer 544 [0180]); a first base layer (phase converting layer 542 [0180]); and a pattern layer (optical film 530 includes a high refractive index pattern layer 531, and a low refractive index layer 532 [0172]), the first base layer 542 and the pattern layer 530 being sequentially arranged on a side of the polarizing film 544 corresponding to a light exit surface of the polarizing film 544 (external light is transmitted through the linear polarization layer 544 and is circularly polarized by the phase converting layer 542 [0183]), wherein the pattern layer 530 comprises a first layer 531 and a second layer 532 ([0172]) sequentially arranged on the first base layer 542 (Fig. 22), the first layer 531 having a higher index than the second 
Although Shim fails to teach that the light exit surface of the polarizing film 544 is a surface on which a light from a display panel is exited through the polarizing film 544, this is a recitation of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, Shim teaches that external light is exited through the polarizing film 544 on a surface opposite to the viewer side (external light is transmitted through the linear polarization layer 544 and is circularly polarized by the phase converting layer 542.  Next, the circularly polarized light is reflected at the interface between the phase 
	Regarding claim 3, Shim teaches that the first layer 531 comprises a particle-free resin layer (formed of a material having a refractive index greater than 1 (e.g. a transparent plastic material) [0090]).
	Regarding claim 4, Shim teaches an embodiment where the second layer 532 also comprises a particle-free resin layer (formed of a transparent plastic material or [0096]).
	Regarding claim 5, Shim teaches that each of the optical patterns comprises a pattern comprising a flat surface at a bottommost portion thereof and curved inclined surfaces (engraved grooves GR having curved surfaces [0172], Fig. 22).
	Regarding claim 7, Shim teaches that the patterned portion satisfies Equation 2 in which A/C < 0.5 ([0093]) which satisfies the Relation 1 of Applicant, since C = C of Applicant (cycle C of the grooves GR [0093], Fig. 1) and A = P of Applicant (width A [0093]), C/A = C/P of Applicant > 2 (1/0.5 [0093]) which overlaps the claimed range of > 1 and ≤ 10.  
	 Regarding claim 9, Shim teaches that each of the optical patterns has an aspect ratio of greater than 1 and smaller than 3 ([0091]) which overlap the claimed range of more than 0 and less than or equal to 3.0.
	Regarding claim 10, Shim teaches that the depth d of the groove GR can be 2 µm (case#1, Table 2 [0111]), and since the wall thickness of the pattern layer 530 is the 
	Regarding claim 11, Shim teaches that each of the optical patterns comprises an engraved optical pattern (including engraved grooves GR having curved surfaces [0172], (G), Fig. 22), and the second layer 532 comprises a filling pattern at an interface with the first layer 531 and filling a portion of the engraved optical pattern, GR (filling material for filling the plurality of grooves GR [0172]).
	Regarding claim 12, Shim teaches that in a cross-sectional area of the pattern layer 530, a ratio of the sum of cross-sectional areas of the filling patterns of the second layer 532 to the overall cross-sectional area of the first layer 531 is about 50% (sum of a width of the plurality of grooves GR may occupy about 50% of a width of the high refractive index pattern layer 110 [0095] which is equivalent to the high refractive index pattern layer 531 of Fig. 22), 
	Regarding claim 14, Shim teaches a second base layer (substrate 19 [0170]) on a light exit surface of the second layer 532 (external light is transmitted through the linear polarization layer 544 and is circularly polarized by the phase converting layer 542.  Next, the circularly polarized light is reflected at … the interface between the optical film 530 and the organic light-emitting display panel 510 [0183], Fig. 22).

	Regarding claim 19, Shim teaches that a light exit surface of the second layer 532 (external light is transmitted through the linear polarization layer 544 and is circularly polarized by the phase converting layer 542.  Next, the circularly polarized light is reflected at … the interface between the optical film 530 and the organic light-emitting display panel 510 [0183]) is configured to serve as a functional layer (adhesive layer 520 [0160]).
Claims 2, 6, 8, 13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shim as applied to claims 1, 3-5, 7, 9-12, 14, 17, 19 above, and further in view of Ju (US 2016/0187699).
Shim teaches the polarizing plate comprising the polarizing film, with the first base and the pattern layer being sequentially arranged on a side of the polarizing film corresponding to a light exit surface of the polarizing film, the pattern layer comprising the first layer and the second layer sequentially arranged on the first base layer, as described above.  


However, Ju teaches that in a polarizing plate (100’ [0063]) comprising: a polarizing film (polarizer 110 [0061]), a first base layer (protective layer 130 [0062]) and a pattern layer (optical film 120’ may include a high refractive  index pattern layer 122’ and a low refractive index pattern layer 121 [0063], Fig. 4 shown below on the right), a difference in index of refraction between the first layer 122’ and the second layer 121 is about 0.10 to about 0.15 ([0054]) which is within the claimed range of 0.05 or more, for the purpose of providing the desired combination of light diffusion and light collection ([0054]).

    PNG
    media_image2.png
    467
    711
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    182
    692
    media_image3.png
    Greyscale


Regarding claims 6, 8, Shim teaches that the first layer 531 comprises a patterned portion at at least a portion thereof facing the second layer 532 (Fig. 22), the patterned portion comprising at least two optical patterns (engraved grooves GR having curved surfaces [0172], (G), Fig. 22) and a flat section between the optical patterns of the at least two optical patterns that are adjacent to each other (Fig. 22), but fails to specify that each of the optical patterns comprises a lenticular lens pattern, or an engraved optical pattern comprising an engraved lenticular pattern.
However, Ju teaches that each of the optical patterns comprises an engraved optical pattern (engraved patterns 127 [0047], Fig. 3) comprising an engraved lenticular lens pattern ([0047], Fig. 3), for the purpose of providing the desired combination of light diffusion, contrast ratio and brightness uniformity ([0047]).
Therefore, it would have been obvious to one ordinary skill in the art at the time, to have provided each of the optical patterns of the patterned portion of the first layer of the pattern layer of the polarizing plate of Shim, with an engraved optical pattern comprising an engraved lenticular lens pattern, in order to obtain the desired combination of light diffusion, contrast ratio and brightness uniformity, as taught by Ju.

However, Ju teaches that the first base layer 130 directly formed on the first layer 122 ([0059]), has an Re of about 10,100 nm to 15,000 nm ([0060]) at a wavelength of 550 nm ([0112]) which is within the claimed range of 15,000 nm or less, for the purpose of preventing undesirable visible rainbow spots ([0060]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the first layer of the pattern layer of the polarizing plate of Shim, with an Re at a wavelength of 550 nm, that is within a range of 15,000 nm or less, in order to prevent undesirable visible rainbow spots, as taught by Ju.
Regarding claim 15, Shim teaches the second base layer 19 on a light exit surface of the second layer 532 (external light is transmitted through the linear polarization layer 544 and is circularly polarized by the phase converting layer 542.  Next, the circularly polarized light is reflected at … the interface between the optical film 530 and the organic light-emitting display panel 510 [0183], Fig. 22), but fails to teach that it is located directly on the second layer 532 and has an Re within a range of 15,000 nm or less at a wavelength of 550 nm.
However, Ju teaches that a second base layer (third protective layer 170 [0085]) can be located directly on the second layer 121 (of optical film 120 … is directly formed on the third protective layer 170 [0085], Fig. 9), for the purpose of reducing undesired optical interference, and has an Re of about 60 nm at a wavelength of 550 nm ([0081]) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have located the second base layer directly on the second layer of the pattern layer of the polarizing plate of Shim, in order to reduce undesired optical interference, and further, to have provided the second base layer with an Re within a range of 15,000 nm or less, in order to obtain the desired viewing angle compensation function, as taught by Ju.
	Regarding claim 16, Shim is silent regarding a material of the second base layer.
However, Ju teaches that the second base layer 170 comprises at least one of a cellulose ester resin, a polycarbonate resin, a polyester resin, a polyether sulfone resin, a polysulfone resin, a polyamide resin, a polyimide resin, a polyvinyl chloride resin and a cyclic polyolefin resin (cyclic olefin polymer [0081]), for the purpose of providing the desired combination of optical transparency and viewing angle compensation ([0081]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included in the second base layer of the polarizing plate of Shim, as modified by Ju, at least one of a cellulose ester resin, a polycarbonate resin, a polyester resin, a polyether sulfone resin, a polysulfone resin, a polyamide resin, a polyimide resin, a polyvinyl chloride resin and a cyclic polyolefin resin, in order to obtain the desired combination of optical transparency and viewing angle compensation function, as taught by Ju.

Allowable Subject Matter
Claim 18 is allowed.  None of the prior art of record fairly teach or suggest, even in combination, the polarizing plate laminate functionality, structure and optical characteristics.
Claim 20 is allowed.  None of the prior art of record fairly teach or suggest, even in combination, the presently claimed optical display comprising the light source and the polarizing plate laminate functionality, structure and optical characteristics.

Response to Arguments
Applicant's arguments regarding newly amended claim 1 have been fully considered but they are not persuasive. 
Applicant argues that the light exit surface of the polarizing film is a surface on which a light from a display panel is exited through the polarizing film, whereas the arrangement of Shim differs in that it functions on the ambient light, rather than on light from the display panel.
Applicant is respectfully apprised that the features upon which Applicant relies (i.e. the display panel comprising a light source, or the optical display comprising the display panel comprising a light source) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In the instant case, only the polarizing plate is positively recited.  


Claims 2-17, 19 depend on claim 1.







If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782